I respectfully dissent from the majority's decision to reverse the Deputy Commissioner's Opinion and Award.  I agree with Deputy Commissioner Stanback that the greater weight of the evidence shows that there is a substantial risk that plaintiff will need future medical treatment as a result of his compensable right shoulder injury.
Plaintiff testified, as the majority finds, that he continues to experience daily pain in his right shoulder while working for defendant-employer.  Dr. Tally Lassiter stated in the Form 18M and in his later deposition that there was a substantial risk that plaintiff would require future medical treatment.  In his deposition Dr. Lassiter indicated that the future medical treatment included physical therapy, rehabilitation and anti-inflammatories.  This risk of future medical treatment is due to plaintiff's original injury and the resulting surgery.
For the foregoing reasons, I must respectfully dissent from the majority in this case.
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER